Citation Nr: 1809187	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-07 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Veteran represented by:	Brendan B. Garcia, Attorney at Law


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1977 to November 1977 and August 1980 to October 1980, with additional service in the Army National Guard, including a period of active duty for service (ACDUTRA) from May 1980 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction currently resides at the RO in Indianapolis, Indiana. 

Historically, the Board notes that a request to reopen the Veteran's claim for service connection for a right knee disability was originally on appeal and denied by the Board via a March 2015 decision.  Subsequently, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a May 2016 Joint Motion for Remand (JMR).  Thereafter, in November 2016, in compliance with the JMR, the Board found that reconsideration of the service connection claim was warranted and remanded the service connection issue for additional development and a new VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

As required by the November 2016 Board remand, the RO afforded the Veteran a July 2017 VA examination to assess the etiology of his right knee disability.  Ultimately, the VA examiner opined that the Veteran's right knee disability was less likely than not related to his right knee injury with internal derangement diagnosed in October 1977, and/or the right knee injury/symptoms documented in the service treatment records dated in May 1980.  As her stated rationale, the examiner indicated that the Veteran's November 1979 and September 1980 separation examinations showed no right knee complaints.  She also stated that there was no nexus of treatment for a right knee condition from the time of discharge in 1980 to support an ongoing disability of the right knee.  

In spite of the RO's attempt at providing an adequate examination, the Board finds the July 2017 VA examination insufficient for rating purposes.  In relevant part, the Veteran reported that although he did not receive treatment for his right knee, he experienced right knee pain since his October 1977 in-service knee injury.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay persons are competent to report symptoms of pain).  The VA examiner, however, failed to discuss whether the Veteran's reports of ongoing right knee pain may be attributed to any current right knee disability.  Such discussion is necessary before the Board can perform a fully informed adjudication of the claim.  See Stefl, 21 Vet. App. at 120; see also Barr, 21 Vet. App. at 303.  

As indicated, in providing the negative nexus opinion above, the examiner relied largely on the lack of documented knee problems on separation examinations and lack of medical treatment evidence following service.  The Board is careful to note, however, that the absence of medical records alone is not sufficient to find that the Veteran's competent reports of right knee pain since service are not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also points out that, "symptoms, not treatment, are the essence of evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Accordingly, the Board finds that remand is warranted to provide the Veteran with a new VA examination, with specific instruction that the examiner consider and discuss the Veteran's complaints of continuous right knee pain since service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA and/or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Following the records development above, obtain a VA examination and opinion from an appropriate examiner to determine the nature and etiology of the Veteran's right knee disability.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  

a)  Based upon the examination results and review of the record, the examiner should identify the existence of any right knee disability present during the course of the claim.  

b)  For any diagnosed right knee disability the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any right knee disability had its onset during active service or is otherwise related to active service, to include periods of ACDUTRA. 

In rendering the opinion above, the VA examiner should address the Veteran's lay statements regarding his right knee pain since service.  The medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms should be set forth in detail.

The examiner is also advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing all indicated development, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




